UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2329


LEOPOLD O. V. ENWONWU,

                Plaintiff - Appellant,

          v.

BRANCH BANKING & TRUST COMPANY; HOUSE OF RAEFORD FARMS,
INCORPORATED, d/b/a House of Raeford Columbia Farms; ALLAN
RISINGER; ERIC LILES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cv-00858-CMC)


Submitted:   May 31, 2011                        Decided:   June 7, 2011


Before WILKINSON and        DUNCAN,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leopold O. V. Enwonwu, Appellant Pro Se. Rachel Gottlieb Peavy,
ROBINSON, MCFADDEN & MOORE, P.C., Columbia, South Carolina;
John S. Simmons, SIMMONS LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leopold   O.    V.   Enwonwu   appeals    the   district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. §§              1981, 1983, and 1985 (2006)

complaint.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          Enwonwu v. Branch Banking & Trust Co., No.

3:10-cv-00858-CMC (D.S.C. Nov. 10, 2010).                  We deny the motion

for summary reversal and dispense with oral argument because the

facts    and    legal    contentions    are   adequately       presented    in   the

materials      before    the    court   and   argument    would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                         2